Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Status
1.	This is in response to application filed on 10/13/2021 in which claims 1-20 are presented for examination.

Information Disclosure Statement
2.	 The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

        The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


      Claims 1-8,10-15 and 17-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Chao et. al., (US 2012/0311101), (hereinafter, Chao) in view of Cormier (US 2016/0205662), (hereinafter, Cormier).

Regarding claims 1, 11 and 18, Chao discloses a method/system/non-transitory computer-readable medium comprising: 
receiving, by at least one device associated with providing multicast services, content for multicasting (= MTC server 205 tells the BM-SC 204 the session related information for software upgrade the is about to begin, see [0056 and 0010]); 
determining, by the at least one device, a scheduled time for a multicast transmission of the content to a plurality of user equipment (UE) devices (= BM-SC 204 initiates a MBMS session at a predetermined session start time to establish MBMS hearers for delivering MTC service content, see [0062]);
 identifying, by the at least one device, a time when at least some of the plurality of UE devices will be awake (= BM-SC 204 initiates a MBMS session at a predetermined session start time to establish MBMS hearers for delivering MTC service content ; accordingly, at step 308, the MTC devices wake up again at the session start time, see [0062]) and
initiating, by the at least one device, the multicast transmission of the content at the scheduled time” (= at step 310, MTC service contents are delivered from the MTC server 205 to MTC devices via MBMS bearers, see [0064 and 0046]).
Chao explicitly fails to disclose the claimed limitations of: 
“transmitting, by the at least one device and at the identified time, a message to the plurality of UE devices, wherein the message indicates the scheduled time”.
However, Cormier, which is an analogous art, equivalently discloses the claimed limitations of:
“transmitting, by the at least one device and at the identified time, a message to the plurality of UE devices, wherein the message indicates the scheduled time 
(= content server device 502 may transmit an MBMS channel identifier and an indication of a time at which the software package transmission is scheduled, see [0067, 0070 and 0077]). 
  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Cormier with Chao for the benefit of achieving a communication system that distributes software to wireless devices using MBMS. 

Regarding claim 2, as mentioned in claim 1, Chao explicitly fails to disclose that the method further comprising: identifying, by the at least one device, the plurality of UE devices to receive the content; and identifying, by the at least one device, at least one of a geographical or service area associated with the identified plurality of UE devices.
	However, Cormier, which is an analogous art equivalently disclose that the method further comprising: identifying, by the at least one device, the plurality of UE devices to receive the content; and identifying, by the at least one device, at least one of a geographical or service area associated with the identified plurality of UE devices (see, [0088]).
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Cormier with Chao for the benefit of achieving a communication system that distributes software to wireless devices using MBMS. 

Regarding claims 3 and 13, as mentioned in claims 1 and 11, Chao explicitly fails to disclose that the method/system further comprising: receiving, by the at least one device, a message from at least some of the plurality of UE devices, wherein the message indicates that the multicast content was successfully received. 
	However, Cormier, which is an analogous art equivalently disclose that the method/system further comprising: receiving, by the at least one device, a message from at least some of the plurality of UE devices, wherein the message indicates that the multicast content was successfully received (see, [0080]).
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Cormier with Chao for the benefit of achieving a communication system that distributes software to wireless devices using MBMS. 

  Regarding claims 4 and 14, as mentioned in claims 3 and 13, Chao explicitly fails to disclose that the method/system further comprising: determining, by the at least one device, whether to schedule another multicast session based on a number of received messages indicating that the multicast content was successfully received. 
 	However, Cormier, which is an analogous art equivalently disclose that the method/system further comprising: determining, by the at least one device, whether to schedule another multicast session based on a number of received messages indicating that the multicast content was successfully received(see, [0079-80 and 0085]).
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Cormier with Chao for the benefit of achieving a communication system that distributes software to wireless devices using MBMS. 

 Regarding claims 5, 15 and 20, as mentioned in claims 1, 11 and 18, Chao explicitly fails to disclose the method/system/ non-transitory computer-readable medium wherein the determining the scheduled time for the multicast transmission comprises: determining the scheduled time based on times when at least some of the plurality of UE devices will be awake. 
 	However, Cormier, which is an analogous art equivalently disclose the method/system/ non-transitory computer-readable medium wherein the determining the scheduled time for the multicast transmission comprises: determining the scheduled time based on times when at least some of the plurality of UE devices will be awake (see, [0079]).
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Cormier with Chao for the benefit of achieving a communication system that distributes software to wireless devices using MBMS. 

Regarding claim 6, as mentioned in claim 1, Chao further discloses the method wherein the content comprises at least one of a firmware update or a software update for the plurality of UE devices (see, [0056 and 0010]).

 Regarding claims 7 and 12, as mentioned in claims 1 and 11, Chao further discloses the method wherein the receiving content comprises receiving content from an entity associated with managing the plurality of UE devices, and wherein the content is received by the at least one device via an application programming interface (see, [0046]).

Regarding claims 8 and 17, as mentioned in claims 1 and 11, Chao further discloses the method wherein the plurality of UE devices comprise Internet of Things (IoT) devices and the message identifies a wireless channel via which the plurality of IoT devices are to obtain the content (see, [0065]).

Regarding claim 10, as mentioned in claim 1, Chao further discloses that the method further comprising: providing, to the plurality of UE devices, software configured to perform power management at each of the respective UE devices, wherein the software is configured to signal at least a modem on the UE device to awake prior to the scheduled multicast transmission (see, [0061-62]).

 Regarding claim 19, as mentioned in claim 18, Chao explicitly fails to disclose the non-transitory computer-readable medium, wherein the instructions further cause the at least one processor to: determine whether to schedule another multicast session based on a number of received messages indicating that the content was successfully received.  
 	However, Cormier, which is an analogous art equivalently discloses the non-transitory computer-readable medium wherein the instructions further cause the at least one processor to: determine whether to schedule another multicast session based on a number of received messages indicating that the content was successfully received (see, [0079-80 and 0085]).
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Cormier with Chao for the benefit of achieving a communication system that distributes software to wireless devices using MBMS. 

           Claims 9 and 16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Chao and Cormier in view of Weiderfeller (US 2017/0230804), (hereinafter, Weidenfeller).

Regarding claim 9, as mentioned in claim 1, the combination of Chao and Cormier explicitly fails to disclose that the method further comprising: repeating the multicast transmission a plurality of times. 
         However, Weiderfeller, which is an analogous art equivalently discloses that the method further comprising: repeating the multicast transmission a plurality of times (see, [0011 and 0044]).
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Weidenfeller with Chao and Cormier for the benefit of achieving a communication system that efficiently manages a repeated multicast transmission of a data item. 

Regarding claim 16, as mentioned in claim 1, the combination of Chao and Cormier explicitly fails to disclose the system wherein the content comprises at least one of a firmware update or a software update for the plurality of UE devices and wherein the at least one device is further configured to: repeat the multicast transmission a plurality of times. 
         However, Weiderfeller, which is an analogous art equivalently discloses the system wherein the content comprises at least one of a firmware update or a software update for the plurality of UE devices and wherein the at least one device is further configured to: repeat the multicast transmission a plurality of times (see, [0011 and 0044]).
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Weidenfeller with Chao and Cormier for the benefit of achieving a communication system that efficiently manages a repeated multicast transmission of a data item. 

                                           CONCLUSION 
8.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kwasi Karikari whose telephone number is  
571-272-8566.The examiner can normally be reached on M-Sat (6am – 10pm).
          If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Charles Appiah can be reached on 571-272-7904.
         The fax phone number for the organization where this application or proceeding is assigned is 571-273-8566. 
           
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Kwasi Karikari/
Primary Examiner: Art Unit 2641.